DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 11/23/2020.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 7/13/2021 has been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina (USPAN 2012/0214512) in view of Miklos (USPAN 2014/0059192) and Blatherwick (USPAN 2009/0177782).
Consider claims 1, 15, and 18, Siomina discloses a radio node (see abstract), and a corresponding non-transitory computer-readable storage medium for use in conjunction with a radio node, the computer-readable storage medium storing program (see paragraph 168, wherein disclosed is said CRM) and a corresponding method for providing cellular-telephone-network services in a local area network associated with a venue (see abstract) comprising:
one or more antenna nodes configured to couple to an antenna (see Figure 4 “The RBS 30 comprises an antenna 32, a load estimator 38 and a transmitter 37." [para 79])); and
an interface circuit, coupled to the one or more antenna nodes, configured to communicate with an electronic device and a set of radio nodes in a local wireless network associated with a venue, and to communicate with a cellular-telephone network, wherein the interface circuit is further configured to provide a mobile gateway (See Figure 1 and Figure 4 [para 38] which describes antenna nodes [RBS] which connect to the radio access network [wireless network]; "The description here above proposes the use of UTDOA high-precision measurements for use as reference positions, primarily indoors [in a venue], for the AECID positioning method." [para 171]).
Siomina fails to explicitly disclose providing, in conjunction with one or more of a set of radio nodes in a local area network, an Internet Protocol (IP) address assigned to the electronic device based at least in part on a media access control (MAC) address for the electronic device, which was, at least in part, provided by a mobile management entity (MME) in a cellular-telephone network.
Miklos teaches providing, in conjunction with one or more of a set of radio nodes in a local area network, an Internet Protocol (IP) address assigned to the electronic (see paragraph 88: a MAC address is assigned based on some existing identifiers (such as an IP address), which could be provided by a node (such as MME 18)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina and combine it with the noted teachings of Miklos. The motivation to combine these references is to provide a method for access without requiring a complex to manage GW node (see paragraph 28 of Miklos).
Siomina in view of Miklos do not specifically disclose providing one of a layer 2 (L2) bridge within a first subnet in the local wireless network; a layer 3 (L3) bridge across subnets in the local wireless network, or both.
Blatherwick teaches providing one of a layer 2 (L2) bridge within a first subnet in the local wireless network; a layer 3 (L3) bridge across subnets in the local wireless network, or both (see paragraph 39: L2 bridge within a first subnet of a WLAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina in view of Miklos and combine it with the noted teachings of Blatherwick. The motivation to combine these references is to provide a method for associating communication devices in a manner that does not negatively impact security considerations (see paragraphs 1-6 of Blatherwick).

(see paragraphs 22, 37, and 161: uplink and downlink data via cellular protocol).

Consider claim 12, Siomina discloses that the radio node comprises an eNodeB and the cellular-telephone communication protocol comprises Long Term Evolution (LTE) (see paragraphs 37 and 135: LTE and eNode B).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina (USPAN 2012/0214512) in view of Miklos (USPAN 2014/0059192), Blatherwick (USPAN 2009/0177782), and Llairo (USPAN 2015/0117328).
Consider claim 2, Siomina in view of Miklos and Blatherwick do not specifically disclose that the MAC address comprises a fictitious MAC address.
Llairo teaches that the MAC address comprises a fictitious MAC address (see paragraph 53: dummy MAC address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina in view of Miklos and Blatherwick and combine it with the noted teachings of Llairo. The motivation to combine these references is to increase clients’ speed (see paragraphs 1-2 of Llairo).

Consider claim 13, Siomina in view of Miklos and Blatherwick do not specifically disclose enforcing quality-of-service policies; or support lawful intercept of communication with the electronic device.
(see paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siomina in view of Miklos and Blatherwick and combine it with the noted teachings of Llairo. The motivation to combine these references is to increase clients’ speed (see paragraphs 1-2 of Llairo).

Allowable Subject Matter
Claims 3-10, 14, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412